                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

DAVID MEYERS,                                            )      Civil Action No. 7:18cv00557
     Plaintiff,                                          )
                                                         )
v.                                                       )      MEMORANDUM OPINION
                                                         )
B. DYE, et al.,                                          )      By: Michael F. Urbanski
      Defendants.                                        )      Chief United States District Judge

         Plaintiff David Meyers, a Virginia prisoner proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983, and requests to proceed in forma pauperis. However, at least three

of Meyers’ previous actions or appeals have been dismissed as frivolous or for failure to state a

claim upon which relief may be granted.1 Therefore, Meyers may not proceed with this action

unless he either pays the filing fee or shows that he is “under imminent danger of serious

physical injury.” 28 U.S.C. § 1915(g).

         As Meyers has neither prepaid the filing fee nor demonstrated that he is “under imminent

danger of serious physical injury,”2 the court dismisses his complaint without prejudice pursuant

to 28 U.S.C. § 1915(g).

         1
           See, e.g., Meyers v. Jones, 7:18cv414 (W.D. Va. Nov. 2, 2018) (dismissed with prejudice as frivolous and
malicious); Meyers v. Clarke, 7:18cv460 (W.D. Va. Nov. 2, 2018) (dismissed with prejudice as frivolous and
malicious); Meyers v. U.S. District Court, Big Stone Gap Division, 7:18cv472 (W.D. Va. Nov. 2, 2018) (dismissed
with prejudice as frivolous); Meyers v. Northam, 7:18cv473 (W.D. Va. Nov. 2, 2018) (dismissed with prejudice as
frivolous); Meyers v. U.S. District Court, Roanoke Division, 7:18cv474 (W.D. Va. Nov. 2, 2018) (dismissed with
prejudice as frivolous); Meyers v. Clarke, No. 7:18cv435 (W.D. Va. Sept. 7, 2018) (dismissed with prejudice as
frivolous); Meyers v. Bass, No. 2:95cv774 (E.D. Va. Aug. 15, 1995) (dismissed without prejudice as frivolous);
Meyers v. U.S. District Court, Richmond Division, No. 2:07cv363 (E.D. Va. Nov. 1, 2007) (dismissed with
prejudice for failing to state a claim); see also Coleman v. Tollefson, 135 S. Ct. 1759, 1763 (2015) (holding that a
“strike” dismissal is counted regardless to the timing of a subsequent appeal).
         2
              Meyers’ allegations concern incidents that occurred in 2016 at Pocahontas State Correctional Center
(“Pocahontas”). Meyers was housed at Red Onion State Prison when he filed this action in 2018, and he is now
housed at Wallens Ridge State Prison. In his amended complaint, he also alleges that court and clerk refused to
receipt and process this case. The court notes, however, that this action was filed on the court’s docket the same
date it was received by the court. Also, the court has filed at least one other case that involved the same incidents at
Pocahontas. See Civil Action No. 7:18cv273. None of his allegations in this case suggest that Meyers was under
imminent danger of serious physical injury when he filed the action. See Springer v. Day, No. 7:16cv261, 2016
U.S. Dist. LEXIS 76270, at *3, 2016 WL 3248601, at *1 (W.D. Va. June 13, 2016) (quoting Lewis v. Sullivan, 279
F.3d 526, 531 (7th Cir. 2002)) (“Courts have held that the imminent danger exception to § 1915(g)’s ‘three strikes’
rule must be construed narrowly and applied only for ‘genuine emergencies,’ where ‘time is pressing’ and ‘a threat
. . . is real and proximate’ to the alleged official misconduct.”)
            30th
ENTER: This ___ day of January, 2019.
